Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 12 and 15 are canceled.
This is in response to amendment filed on 07/19/2022, interview summary dtd. 07/28/2022 and the examiner’s amendment as follow.
Claims 1 – 11, 13 – 14, and 16 – 17 are allowed with the examiner’s amendment as follow.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Greenbaum [reg# 67,477] on 07/28/2022.
The application has been amended as follows: 
Please amend the claims , 3 – 10 and 17 as:
Claim 1: Replace claim 1, with -------- 1. 		A sensor-data processing device, comprising:
at least one interface configured to communicate with at least one sensor element for detecting sensor events;
at least one interface configured to communicate with at least one external computer for processing sensor data representing the sensor events;
a generator configured for generating a time base specific to the sensor-data processing device; 
 	an assignor configured for assigning time stamps, which are based on the time base of the sensor-data processing device and are specific to the sensor-data processing device, to the sensor events; and
a receiver configured for receiving a request signal from the at least one external computer, wherein with the aid of the at least one external computer, the request signal is assigned a time stamp based on a time base specific to the at least one external computer, and wherein the receiver is configured as an assignor which is configured for assigning a time stamp specific to the sensor-data processing device, to the request signal,
wherein the request signal of the at least one external computer is configured to trigger a simultaneous generation of a time stamp of the time base of the at least one external computer and a time stamp of the time base of the sensor-data processing device to compare the two time stamps to each other subsequently, and to ascertain conversion parameters for converting time stamps specific to the sensor-data processing device to time stamps specific to the at least one external computer,
wherein a simultaneous measurement of the time stamp of the at least one external computer and the time stamp of the sensor-data processing device occurs,
wherein on the basis of at least two time-stamp pairs, a conversion parameter is ascertained, the conversion parameter including a clock ratio between the time base specific to the sensor-data processing device and the time base specific to the at least one external computer, 
wherein the clock ratio is calculated in an ascertaining element of the at least one external computer, wherein the at least two time-stamp pairs are transmitted to the ascertaining element, and the conversion parameter is transmitted to a conversion element which carries out the conversion of the time stamps.-------------

Claim 3: Replace claim 3, with -----3. 	The sensor-data processing device as recited in claim 1, further comprising:
at least one register, which the at least one external computer may access; the request signal, to which the time stamp specific to the sensor-data processing device is assigned, representing an instance of a register access.----------------

Claim 4: Replace claim 4, with -----4. 	The sensor-data processing device as recited in claim 1, further comprising:
an input for the request signal of the at least one external computer, application of the request signal being detectable at the input.

Claim 5: Replace claim 5, with -----5. 	The sensor-data processing device as recited in claim 1, further comprising:
a determiner for determining at least one conversion parameter for converting the time stamps specific to the sensor-data processing device to the time stamps specific to the at least one external computer, the at least one conversion parameter being determinable with the aid of at least one time-stamp pair of the request signal, the at least one time-stamp pair including a time stamp specific to the at least one external computer and an associated time stamp specific to the sensor-data processing device.----------
Claim 6: Replace claim 6, with -----6.	The sensor-data processing device as recited in claim 1, further comprising:
a converter configured to convert the time stamps of sensor events, specific to the sensor-data processing device, to time stamps specific to the computer, using at least one conversion parameter, which describes at least one of an offset and a clock ratio between the time base specific to the sensor-data processing device and the time base specific to the computer.---------

Claim 7: Replace claim 7, with -----7.	A sensor system, comprising:
a sensor element configured for detecting sensor events;
a sensor-data processing device functionally connected to the sensor element, with the aid of which the sensor events may be assigned a time stamp, which is specific to the sensor-data processing device and corresponds to a time base specific to the sensor-data processing device, the sensor-data processing device including at least one interface to communicate with thee sensor element, at least one interface to communicate with an external computer for processing sensor data representing the sensor events, a generator for generating a time base specific to the sensor-data processing device, an assignor configured for assigning time stamps, which are based on the time base of the sensor-data processing device and are specific to the sensor-data processing device, to the sensor events, a receiver for receiving a request signal from the external computer, wherein with the aid of the external computer, the request signal is assigned a time stamp based on a time base specific to the external computer, wherein the received is configured as an assignor which is configured for assigning a time stamp specific to the sensor-data processing device, to the request signal; and
the external computer, the external computer having a time base specific to the external computer, for processing sensor data representing the sensor events, the external computer being configured to transmit the request signal to the sensor-data processing device, a time-stamp pair, which includes the time stamp specific to the external computer and an associated time stamp specific to the sensor-data processing device, being acquired for the request signal,
wherein the request signal of the external computer is configured to trigger a simultaneous generation of a time stamp of the time base of the external computer and a time stamp of the time base of the sensor-data processing device to compare the two time stamps to each other subsequently, and to ascertain conversion parameters for converting time stamps specific to the sensor-data processing device to time stamps specific to the external computer, wherein a simultaneous measurement of the time stamp of the external computer and the time stamp of the sensor-data processing device occurs,
wherein on the basis of at least two time-stamp pairs, a conversion parameter is ascertained, the conversion parameter including a clock ratio between the time base specific to the sensor-data processing device and the time base specific to the external computer, 
wherein the clock ratio is calculated in an ascertaining element of the external computer, wherein the at least two time-stamp pairs are transmitted to the ascertaining element, and the conversion parameter is transmitted to a conversion element which carries out the conversion of the time stamps.------------

Claim 8: Replace claim 8, with -----8.	The sensor system as recited in claim 7, wherein the time stamp specific to the external computer is generated with the aid of a clock generator of the external computer, and the time stamps specific to the sensor-data processing device are generated with the aid of a clock generator of the sensor-data processing device, and wherein frequencies of the clock generator of the sensor-data processing device and frequencies of the clock generator of the external computer are at a fixed ratio to each other for at least a specific period of time.-------------

Claim 9: Replace claim 9, with --------9. 		The sensor system as recited in claim 7, wherein at least one of the sensor-data processing device and the external computer, includes a determiner for determining at least one conversion parameter for converting the time stamps specific to the sensor-data processing device to the time stamps of the external computer, specific to the external computer; and the at least one conversion parameter is determined with the aid of at least one time-stamp pair of one of the request signals, the at least one time-stamp pair including a time stamp specific to the external computer and an associated time stamp specific to the sensor-data processing device, and the at least one conversion parameter describes at least one of an offset and a clock ratio between the time base specific to the sensor-data processing device and the time base specific to the external computer.------------------------

Claim 10: Replace claim 10, with -----10.	The sensor system as recited in claim 9, wherein at least one of the sensor-data processing device and the external computer, includes a converter configured to convert the time stamps of sensor events, specific to the sensor-data processing device, to time stamps specific to the external computer, on the basis of the at least one conversion parameter, the at least one conversion parameter including at least one of an offset and a clock ratio between the time base specific to the sensor-data processing device and the time base specific to the external computer.--------------------
Claim 17: Replace claim 17, with -----17. 	A sensor-data processing device, comprising:
	at least one interface configured to communicate with at least one sensor element for detecting sensor events;
at least one interface configured to communicate with at least one external computer for processing sensor data representing the sensor events;
a generator configured for generating a time base specific to the sensor-data processing device; 
 an assignor configured for assigning time stamps, which are based on the time base of the sensor-data processing device and are specific to the sensor-data processing device, to the sensor events; and
a receiver configured for receiving a request signal from the at least one external computer, wherein with the aid of the at least one external computer, the request signal is assigned a time stamp based on a time base specific to the at least one external computer, and wherein the receiver is configured as an assignor which is configured for assigning a time stamp specific to the sensor-data processing device, to the request signal,
wherein the request signal of the at least one external computer is configured to trigger a simultaneous generation of a time stamp of the time base of the at least one external computer and a time stamp of the time base of the sensor-data processing device to compare the two time stamps to each other subsequently, and to ascertain conversion parameters for converting time stamps specific to the sensor-data processing device to time stamps specific to the at least one external computer.-----------------
Reasons for Allowance
Newly amended independent claim 1, 7 and 17 and previously presented claim 11 are allowed in view of the examiner’s amendment and for reasons argued by the applicant in pages 8-9 of the Remarks, filed 7/19/2022, and dependent claims depend upon one of the above-mentioned allowed claims and are therefore allowed by virtue of their dependencies.
Reasons for Allowance is not required in this office communication as applicant's reply make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e).
Examiner performed updated search and additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious all the steps disclosed in the independent claim 1 with proper motivation at or before the time it was effectively filed.
Therefore, claims 1 – 11, 13 – 14, and 16 – 17 are hereby allowed in view of applicant’s persuasive arguments and in the light of examiner’s amendments to the claims.
Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.''
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITIN C PATEL whose telephone number is (571)272-3675. The examiner can normally be reached M-Th (6:30am - 4:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NITIN C PATEL/Primary Examiner, Art Unit 2186